Mb. Chief Justice Hebnández
delivered the opinion of the court.
This is an appeal taken by one of the defendants, Juan Mollfnlleda, from an order of the First Section of the District Court of - San Juan, denying a motion for the transfer of the action to the nearest court — that is to say, the second section of said court — or to any other which it might designate.
At the hearing of the case counsel for the respondent made a verbal motion to dismiss the appeal on the ground that notice thereof had not been served on him, to which the appellant answered that such notice had been served in legal form.
Service of notice of the appeal on the adverse party is a necessary requisite to permit the appeal to be considered to have been taken, according to the provisions of section 296 of the Code of Civil Procedure, and the transcript of the rec.ord before us does not show that such formality was complied with; but as the jurisdiction of this court to hear the appeal does not depend on the service of notice of the appeal being proved by the record, but on the fact of its really having been served, the appeal would not have to be dismissed if the appellant had furnished satisfactory proof on this point, as he could and should have done, in view of the objection, and even more, the denial of the respondent.
The appellant did not furnish nor even offer evidence, and, *166therefore, we are compelled to dismiss the appeal without considering it on its merits.

Dismissed.

Justices Figueras, MacLeary, Wolf and del Toro concurred.